TERMINATION AND RELEASE AGREEMENT

 

AGREEMENT (the “Agreement”) by and between Joy Global Inc. (the “Company”) and
Donald C. Roof (the “Executive”).

 

WHEREAS, the Executive has been employed as Executive Vice President of the
Company; and

 

WHEREAS, by mutual agreement between the parties hereto, effective June 15, 2007
(the “Termination Date”), the Executive’s employment with the Company
terminates.

 

NOW, THEREFORE, the Company and the Executive, in consideration of the covenants
herein set forth, agree as follows:

 

1.

Termination of Employment

 

The Executive’s employment is hereby terminated by the Company effective as of
the Termination Date. The Executive hereby resigns, effective as of the
Termination Date, from all positions the Executive may currently hold as an
officer, member or director of any of the Company’s subsidiaries or Affiliates.
(For purposes of this Agreement, “Affiliate” shall mean a corporation or other
entity controlled by, controlling or under common control with the Company.) The
Executive shall sign and deliver to the Company such other documents as may be
reasonably requested by the Company to effect or reflect such resignations.

 

2.

Payments, Reimbursements through Termination Date

 

Regardless of whether the Executive signs this Agreement,

 

(a)           The Company shall pay to the Executive his current base monthly
salary in equal semi-monthly installments through June 15, 2007, subject to
required tax and other statutory withholding.

 

(b)          The Executive acknowledges and agrees that nine (9) days of the
Executive’s vacation have been earned and are unused as of the Termination Date.
The Executive shall be paid for such unused vacation days, less required tax and
other statutory withholding, in the form of a payroll check no later than the
next regular pay date following the execution of this agreement.

 

(c)           The Company will reimburse the Executive for any unreimbursed
reasonable business expenses incurred by the Executive prior to the Termination
Date, pursuant to the Company’s reimbursement policies, following the
Executive’s presentation of an expense report to the Company.

 

 

 

 

1



 

3.

Payments, Benefits and Obligations If Agreement is Signed

 

In exchange for signing this Agreement, if the revocation period described in
Section 8(b) has expired with no revocation occurring, and provided that the
Executive is not in breach of any of his obligations under this Agreement, the
Parties agree to the following consideration and payments:

 

(a)          Subject to required tax and other statutory withholding, the
Company shall pay the Executive a prorated bonus payment equal to the product of
(A) the Executive’s most recent salary of $436,800 per year, (B) the Executive’s
bonus target percentage for Fiscal Year 2007 of 60%, (C) the bonus payout
percentage applied to the Company’s executive officers for Fiscal Year 2007 as
determined by the Human Resources and Nominating Committee (and, if the payout
percentages are not identical for all executive officers employed, the median
payout percentage so determined) and (D) 63.2% (representing the percentage of
Fiscal Year 2007 for which the Executive was employed by the Company, based on
calendar days elapsed). This bonus payment will be made at the same time as
Fiscal Year 2007 bonuses are paid to the Company’s executive officers.

 

(b)         The Company will allow the Executive to retain the laptop computer
currently in his possession, it being understood that the Company may borrow the
laptop following the Termination Date for the purpose of deleting all
confidential Company information, and it being further understood that the
Company will have no further responsibility with respect to maintenance and
operation of such laptop.

 

4.

Restrictive Covenants

 

(a)           The Executive hereby reaffirms his obligations under the Company’s
Worldwide Business Conduct Policy, the Stock Option Agreements, Performance
Share Agreements and Restricted Stock Unit Agreements to which he is a party,
and the Employee Proprietary Rights and Confidentiality Agreement.

 

(b)          The Executive shall keep the contents of this Agreement
confidential except as required by law, provided that the Executive may disclose
this Agreement to his accountants, attorneys, and immediate family members.

 

5.

Stock Option and Equity Agreements

 

(a)         The Executive retains all rights existing as of the Termination Date
under the terms of the Joy Global Inc. 2003 Stock Incentive Plan, the
Nonqualified Stock Option Agreements dated January 21, 2004, November 15, 2004
and November 14, 2005 executed by the Executive, the Performance Share
Agreements dated November 15, 2004 and November 14, 2005 executed by the
Executive, and any other equity agreements executed by the Executive and in
effect, as those rights may be established or modified by the Executive’s
termination of employment. For purposes of the Nonqualified Stock Option
Agreements and Performance Share Agreements, the Executive’s termination of
employment is an involuntary termination “without cause”.

 

2



(b)          Subject to the Executive’s payment of required taxes and other
statutory withholding, the Company will make distributions to the Executive in
respect of his deferred stock units in accordance with its usual practices. The
timing and manner of such distributions shall be based on the Corporation’s good
faith determination of the requirements of Section 409A of the Internal Revenue
Code of 1986 and any other applicable laws and regulations.

 

6.

Waiver of Other Payments and Benefits

 

The Executive agrees that there are no monies, benefits, or other form of
remuneration whatsoever due or owing to him, except as set forth in this
Agreement and except for benefits under any employee pension benefit plans
subject to the Employee Retirement Income Security Act of 1974, as amended
(including the Company’s 401(k) plan, tax-qualified pension plan and
supplemental pension plan).

 

7.

No Admission of Wrongdoing

 

Nothing contained in this Agreement shall be construed in any way as an
admission by any of the parties of any act, practice or policy of discrimination
or breach of contract either in violation of applicable law or otherwise.

 

8.

Waiver and Release

 

(a)           In consideration of the payments and benefits set forth in
Sections 3 (a), (b) and (c) of this Agreement, the Executive, for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge, with prejudice, the Company Entities and their
trustees, officers, security holders, partners, agents, former and current
employees, officers, and directors, including without limitation all persons
acting by, through, under or in concert with any of them and any insurers of any
of these (collectively, “Releasees”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) arising out of the
Executive’s employment by the Company, known or unknown, whether in law or
equity and whether arising under federal (including bankruptcy), state or local
law and in particular including any claim for discrimination based upon race,
color, ethnicity, sex, age (including the Age Discrimination in Employment Act
of 1967 as amended by the Older Worker Benefit Protection Act (the “ADEA
Release”)), national origin, religion, disability, sexual preference, or any
other unlawful criterion or circumstance, or other federal, state, or local law
which regulates any aspect of the employment relationship, which the Releasors
had, now have or may have in the future against each or any of the Releasees
from the beginning of the world until the date of the execution of this
Agreement as set forth on the final page hereof. This release also includes a
release by the Executive of any known or unknown claims arising out of his
employment by the Company, whether in contract or tort, including, but not
limited to, actions for wrongful discharge, intentional infliction of emotional
distress and/or libel or slander that have accrued as of the date this Agreement
is executed, but does not waive claims under the Age Discrimination in
Employment Act, as amended by the Older Worker Benefit Protection Act, that may
arise after the date this Agreement is executed.

 

3



The Executive acknowledges and agrees that if he or any other Releasor should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees with respect to any cause,
matter or thing which is the subject of this Section 8(a), this Agreement may be
raised as a complete bar to any such action, claim or proceeding. It is the
intention of the parties hereto that this waiver and release be as broad as the
law permits.

 

This Section 8(a) does not apply to (i) any claims for defense or
indemnification that the Executive may have under the law, governing documents
of the Company or any Company Entities or against any directors and officers
liability insurance coverage which covers occurrences arising during the
Executive’s tenure as an officer and/or director of the Company or any Company
Entities, or (ii) any benefits payable to the Executive under any employee
benefit plan subject to ERISA (including the Company’s 401(k) plan,
tax-qualified pension plan and supplemental pension plan).

 

(b)          The Executive affirms that prior to the execution of this Agreement
and the waiver and release in Section 8(a), the Executive was advised by the
Company, in writing by this Section, to consult with an attorney of the
Executive’s choice to the extent he believed necessary to discuss all aspects of
this Agreement, and that the Executive was given at least twenty-one (21) days
to consider executing this Agreement, including the ADEA Release in Section
8(a). The parties agree that any agreed-upon changes to the Company’s initial
offer do not restart the twenty-one day consideration period. The Executive has
seven (7) days following his execution of this Agreement to revoke the ADEA
Release, by giving written notice of the Executive’s revocation to the Company’s
Executive Vice President of Human Resources, Dennis Winkleman, by 3:00 p.m. on
the eighth day following his execution of this Agreement.

 

(c)          The Company represents and warrants that as of the Termination
Date, it has no actual or constructive knowledge of any claim that it could
assert against the Executive.

 

9.

Governing Law; Submission to Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Wisconsin, without regard to the principles of
conflicts of law thereof, to the extent not superseded by applicable federal
law.

 

10.

Taxes

 

All payments and distributions made to the Executive under this Agreement will
be reduced by, or the Executive will otherwise pay, all income, employment and
Medicare taxes required to be withheld on such payments, or any other deductions
required by law except that the Company shall pay all employer portions of all
taxes required to be paid on such payments.

 

11.

No Coercion

 

The parties hereto represent and acknowledge that they have decided to enter
into this Agreement voluntarily, knowingly and without undue influence, duress,
or coercion of any kind. The parties represent and acknowledge that each has
read this Agreement and understands its contents.

 

4



 

 

12.

Enforceability/Severability

 

The parties hereto affirmatively acknowledge that this Agreement, and each of
its provisions, is enforceable. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, the remaining provisions or portions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

 

13.

Notices

 

All notices, requests, demands and other communication which are required or may
be given under this Agreement shall be in writing and shall be deemed to have
been duly given when received if personally delivered; when transmitted by
telecopy, electronic or digital transmission method upon receipt of telephonic
or electronic confirmations; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express) and upon receipt if sent by certified or registered mail,
return receipt requested. In each case notice shall be sent to:

 

If to the Executive, addressed to:

 

Donald C. Roof

513 Brooks Hollow

Dundee, MI 48131

 

If to the Company, addressed to:

 

Joy Global Inc.

100 East Wisconsin Avenue

Suite 2780

Milwaukee, WI 53202

Attention: Executive Vice President, Human Resources

 

or to such other place and with such other copies as any party may designate as
to itself or himself by written notice to the other.

 

14.

Counterparts

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5



IN WITNESS WHEREOF, the parties have executed this Agreement, as of the dates
written below.

 

 

 

 

 

JOY GLOBAL INC

 

 

 

 

 

 

 

 

By:

 

Donald C. Roof

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 